UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-118259 CHINA SUN GROUP HIGH-TECH CO. (Exact name of registrant as specified in its charter) Delaware 54-2142880 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Hutan Street, Zhongshan District Dalian, The People’s Republic of China (Address of principal executive offices) (Zip Code) 011 – 86- (411) 8288 9800/ 8289 2736 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There are presently 55,472,971 shares of common stock, $0.001 par value, issued and outstanding as of January 13, 2011. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements. F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 7 Item 4. Controls and Procedures. 7 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 8 Item 1A. Risk Factors. 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 8 Item 3. Defaults Upon Senior Securities. 8 Item 4. (Removed and Reserved) 8 Item 5. Other Information. 8 Item 6. Exhibits. 8 1 Item 1.Financial Statements. CHINA SUN GROUP HIGH-TECH CO. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of November 30, 2010 and May 31, 2010 F-2 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three and Six Months Ended November 30, 2010 and 2009 F-3 Condensed Consolidated Statements of Cash Flows for the SixMonths Ended November 30, 2010 and 2009 F-4 Condensed Consolidated Statement of Stockholders’ Equity for the Six Months ended November 30, 2010 F-5 Notes to Condensed Consolidated Financial Statements F-6 – F-15 F-1 CHINA SUN GROUP HIGH-TECH CO. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF NOVEMBER 30, 2, 2010 (Currency expressed in United States Dollars (“US$”), except for number of shares) November 30, 2010 May 31, 2010 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, trade Inventories Deposits and prepayments Total current assets Non-current assets: Technical know-how, net Property, plant and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable, trade $ $ Income tax payable Other payables and accrued liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Convertible preferred stock, $0.001 par value; 20,000,000 shares authorized; none of shares issued and outstanding, - - Common stock, $0.001 par value; 100,000,000 shares authorized; 55,472,971 shares and 53,422,971 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Statutory reserve Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. F-2 CHINA SUN GROUP HIGH-TECH CO. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED NOVEMBER 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended November 30, Six months ended November 30, Revenues, net $ Cost of revenue (inclusive of depreciation and amortization) Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses INCOME FROM OPERATIONS Other income: Other income - - Interest income INCOME BEFORE INCOME TAXES Income tax expense ) NET INCOME $ Other comprehensive income (loss): - Foreign currency translation gain (loss) ) COMPREHENSIVE INCOME $ Net income per share – Basic and diluted $ Weighted average common stock outstanding – Basic and diluted See accompanying notes to condensed consolidated financial statements. F-3 CHINA SUN GROUP HIGH-TECH CO. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED NOVEMBER 30, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Six months ended November 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation of property, plant and equipment Amortization of technical know-how Shares issued for services, non-cash - Changes in operating assets and liabilities: Accounts receivable, trade ) ) Inventories Value-added tax receivable - Deposits and prepayments ) ) Accounts payable, trade ) ) Income tax payable ) ) Other payables and accrued liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchase of plant and equipment ) ) Addition of construction in progress - ) Net cash used in investing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ $ Cash paid for interest $
